On Application for Leave to File Second Motion for Rehearing.
LATTIMORE, J.
Appellant presents his request for leave to file a second motion for rehearing, strongly insisting that he did not have a fair trial, and that in such case, under the terms of article 666, 1925 Revised Code of Criminal Procedure, he is entitled to have the judgment of affirmance set aside. In the absence of bills of exception or complaints of some matter of procedure, the record-would have to convince this court thát there had been some gross invasion of the rights'of the accused, or some fatal failure on the part of the state in making its proof. We find neither. Appellant’s chief complaint, as evidenced by his application, is that the state was allowed to prove him in possession of a pistol at the time he was arrested for transporting intoxicating liquor. Such proof is proper. Hill v. State, 96 Tex. Cr. R. 364, 257 S. W. 262; King v. State, 99 Tex. Cr. R. 425, 269 S. W. 1042; Riojas v. State, 102 Tex. Cr. R. 460, 277 S. W. 696. We observe no matters in the record which lead us-to conclude that the granting of the application. could -be of any benefit.
The request is denied.